Matter of Ross S. (2021 NY Slip Op 00178)





Matter of Ross S.


2021 NY Slip Op 00178


Decided on January 13, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, A.P.J.
BETSY BARROS
FRANCESCA E. CONNOLLY
PAUL WOOTEN, JJ.


2019-13272
2019-13530
 (Docket No. S-1176-19)

[*1]In the Matter of Ross S. (Anonymous), appellant.


Kelley M. Enderley, Poughkeepsie, NY, for appellant.
James M. Fedorchak, County Attorney, Poughkeepsie, NY (Linda D. Fakhoury of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 7, Ross S. appeals from (1) an order of fact-finding and disposition of the Family Court, Dutchess County (Denise M. Watson, J.), dated October 31, 2019, and (2) an order of detention of the same court, also dated October 31, 2019. The order of fact-finding and disposition, insofar as appealed from, placed the appellant in the custody of the Dutchess County Department of Community and Family Services for a period of up to 12 months. The order of detention remanded the appellant to a nonsecure facility pending further proceedings on his placement with the Dutchess County Department of Community and Family Services.
ORDERED that the appeal from so much of the order of fact-finding and disposition as placed the appellant in the custody of the Dutchess County Department of Community and Family Services for a period of up to 12 months is dismissed as academic, without costs or disbursements; and it is further,
ORDERED that the appeal from the order of detention is dismissed, without costs or disbursements, as that order is not appealable as of right, and leave to appeal has not been granted (see Family Ct Act § 1112).
In March 2019, a petition was filed pursuant to Family Court Act article 7 alleging that the appellant was a person in need of supervision. The appellant was then adjudicated a person in need of supervision and placed in the custody of the Dutchess County Department of Community and Family Services for a period of up to 12 months. This appeal ensued.
The portion of the order of fact-finding and disposition appealed from, which placed the appellant in the custody of the Dutchess County Department of Community and Family Services for a period of up to 12 months, has expired by its own terms. Accordingly, the appeal from that order must be dismissed as academic (see Matter of Alexandria P., 166 AD3d 781).
MASTRO, A.P.J., BARROS, CONNOLLY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court